Citation Nr: 1515245	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  08-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1973 to October 1980 and from September 1981 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Regional Office (RO) in St. Louis, Missouri.

The Board previously considered this appeal in August 2014, and remanded these issues for further development in order to conduct VA examinations and opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran fell and injured his right shoulder when he slipped on ice due in part to his service-connected left knee.

2.  Throughout the period on appeal, the Veteran's symptoms of radiculopathy of the left lower extremity have been manifested by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8720.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Shoulder Disability

The Veteran contends that his right shoulder disability is a result of his service-connected left knee disability.  More specifically, the Veteran claims that he slipped on ice and injured his right shoulder as a result of the instability in his left knee.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran's service connection claim for a right shoulder disability was received by VA in March 2007.  The Veteran stated that his "knee gave way" and he fell, landing on his right shoulder.  He also said that he has "significant tendonitis and partial rotator cuff tear because of the fall."  In March 2007, the Veteran's private physician submitted a statement regarding the cause of the Veteran's slip and fall due to ice.  He stated that the Veteran "had no previous shoulder problems until his back and left sciatic nerve degenerative knee gave out and he fell onto his right shoulder."  Another private treatment record from February 2008 reports that the Veteran slipped and fell on ice.  The report stated that the Veteran injured his right shoulder due to this fall, which the treating physician said resulted in a "posterior superior labral tear and a rotator cuff tear and partial thickness undersurface, both of which are consistent with this mechanism of injury."  The Board notes that there are other private treatment records from the approximate time period when the Veteran fell on ice that show he had physical issues with his left knee up until his total knee replacement surgery in October 2007.  

The Veteran was scheduled for VA examination in October 2014 to determine whether his shoulder disability was associated with his left knee disability, but he cancelled the examination.  When a veteran fails to report for VA examination in connection with a claim for service connection, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  

The Board finds that the Veteran is competent to report on the etiology of his right shoulder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez, 11 Vet. App. at 158; Wallin, 11 Vet. App. at 512.  The Board finds that the Veteran's physician's statement from March 2007 coupled with the subsequent February 2008 private medical record are probative because together they provide a competent medical nexus opinion that contain a clear conclusion with supporting data, and also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

At the very least, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected left knee disability either caused or was a contributing factor to when the Veteran slipped on ice and injured his right shoulder.  Resolving reasonable doubt in his favor, the Board concludes that service connection is warranted for a right shoulder disability as proximately due to or the result of his service-connected left knee disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310.

Rating for Radiculopathy of the Left Lower Extremity

The Veteran asserts that his service-connected radiculopathy of the left lower extremity is more severe than currently rated under Diagnostic Code 8720 (20 percent, effective December 28, 2006).  See 38 C.F.R. § 4.124a.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Diagnostic Code 8720 provides the rating criteria for paralysis of the sciatic nerve.  A 20 percent rating requires moderate, incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe, incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe, incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Schedule of ratings explanation for "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a, which precedes DC 8510.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  

A private treatment record from February 2007 shows left lumbar radiculopathy.  The Veteran received epidural steroid treatment with significant improvement.  Another private treatment record from March 2007 shows the Veteran endorsed symptoms of left leg pain and weakness.  Muscle testing of the lower extremity was normal with the exception of the left hip.  In April 2007, the same treatment provider conducted muscle testing again, which showed the Veteran's left lower extremity strength had improved.  The provider indicated that the Veteran had made "excellent progress."  During the end of that same month, the Veteran reported a dull low backache, but no pain into his left leg.  However, he did report that his left leg felt weak, including "a little bit of discomfort in the left leg that I think is from the lower back, but it isn't intense either."

On VA examination in March 2007, the Veteran reported symptoms of numbness in his left upper thigh.  Sensory testing through vibration, pinprick, light touch, and position of touch, revealed normal findings.  Knee and ankle jerk testing was also normal.  

On VA examination in September 2008, the Veteran endorsed symptoms of numbness in his left upper thigh.  The Veteran's reflex examination was normal.  The examiner noted weakness and pain in the Veteran's left lower extremity.  The examiner also found that the Veteran's condition caused moderate impairment on physical and sedentary employment because of weakness, pain, and discomfort with long periods of standing or sitting.

The Board notes that there are no other VA treatment records for radiculopathy of the left lower extremity besides the Veteran's VA examinations.

The Veteran was scheduled for VA examination in October 2014 to determine the severity of his radiculopathy of the left lower extremity, but he cancelled the examination.  When a Veteran fails to report for VA examination in connection with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  However, given the September 2008 VA examination report and private evidence of record, the Board will adjudicate the claim.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected radiculopathy of the left lower extremity is primarily manifested by moderate symptoms of incomplete paralysis.  He does not meet the criteria for the next highest rating because he has not been shown to have moderately severe, incomplete paralysis of the sciatic nerve.  There is no medical or lay evidence of other radiculopathy symptoms that would not result in the pyramiding of other related Diagnostic Codes.  The Veteran's radiculopathy symptoms are clearly accounted for in the 20 percent rating pursuant to DC 8720.  Thus, other Diagnostic Codes are not for application.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran has been unable to secure or follow any substantially gainful occupation since May 2007.  However, the Veteran has already been awarded individual unemployability since that time.

Based on the foregoing, the Board concludes that the Veteran's radiculopathy of the left lower extremity has been no more than 20 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in February 2007.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in May 2007, prior to the initial adjudication of the service connection claim for right shoulder disability, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the February and May 2007 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran failed to appear for October 2014 VA examinations with respect to his service connection claim for a right shoulder disability, and for his increased rating claim for radiculopathy of the left lower extremity.  When a Veteran fails to report for a VA examination in connection with a claim for service connection, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When a Veteran fails to report for a VA examination in connection with a claim for increase, the claim shall be denied.  Id.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in August 2014.  The Board instructed the AOJ to schedule the Veteran for VA examinations, and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the Veteran's failure to report for both VA examinations.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to secondary service connection for a right shoulder disability is granted.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


